DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 13 , 14, 16-18 have overcome the 112(b) rejections from the previous office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 15, 19-21, 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (USPGPUB DOCUMENT: 2018/0286803, hereinafter Leobandung) in view of Coolbaugh (USPGPUB DOCUMENT: 2005/0274987, hereinafter Coolbaugh).



Re claim 9 Leobandung discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap)[0023,0080 of Leobandung] comprising:
a first level metal line pattern(208a/206a) (line 208a)[0022], wherein top surfaces of one of a set of top surfaces of the first level metal line pattern or a set of top surfaces of the first dielectric layer(202) are lower with respect to the other  (see top surface of 202 lower with respect to 208a) so that in combination the top surfaces form a stepped top surface (see stepped top surface of 202/208a)  ;
a conformal insulating layer(left/right234) on the stepped top surface; and
a MIMcap(236) on the conformal insulating layer(left/right234);
wherein the MIMcap(236) conforms to the stepped top surface.

Leobandung does not specifically teach a substrate; a first level metal line pattern embedded in a first dielectric layer ; wherein the first level metal line pattern is embedded in the first dielectric layer so that a set of bottom surfaces of the first level metal line pattern are lower than the top surfaces of the first dielectric layer

Coolbaugh discloses Fig 1a a substrate (semiconductor substrate)[0020]; a first level metal line pattern(18/16) embedded in a first dielectric layer  (20); wherein the first level metal line pattern is embedded in the first dielectric layer (20) so that a set of bottom surfaces of the first level metal line pattern(18/16) are lower than the top surfaces of the first dielectric layer (20)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Coolbaugh to the teachings of Leobandung in order to have a MIMcap comprising a workpiece having a substrate portion in order to to integrate MIM capacitors into conductive interconnect levels, with low cost impact, and high yield, reliability and performance  [0010, Coolbaugh]


Re claim 10 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 9, 
wherein the top surfaces of first level metal line pattern(208a/206a/204a) are lower than the top surfaces of the first dielectric layer (20 of Coolbaugh) and at least a part of the first level metal line pattern provides for a functional first level metal interconnection (active devices)[0020 of Coolbaugh] connecting devices in a semiconductor substrate(semiconductor substrate)[0020 of Coolbaugh].



    PNG
    media_image1.png
    278
    716
    media_image1.png
    Greyscale


Re claim 11 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 10, further comprising: a second dielectric layer(left/middle 240)[0031 of Leobandung] on the MIMcap(236);
a first via and a second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung]  in the second dielectric layer(left/middle 240)[0031 of Leobandung], the first via electrically connected to a first capacitor plate(232/236)[0030 of Leobandung] of the MIMcap(236), the second via electrically connected to a second capacitor plate(232/236)[0030 of Leobandung];
wherein the electrical connections to the first and the second vias are provided by physical contact of the respective capacitor plates(31 of Coolbaugh) at a respective via sidewall(38 of Coolbaugh).

Re claim 12 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 11, wherein the conformal insulating layer(left/right234) is comprised of two conformal dielectric layers (left/right234).

Re claim 15 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 9, wherein the top surfaces of the first dielectric layer(202) are lower than the top surfaces of the first level metal line pattern(208a/206a/204a)



Re claim 19 Leobandung discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap) [0023,0080 of Leobandung]  comprising:
a first level metal line pattern(208a/206a) (line 208a)[0022] forming a stepped top surface (see stepped top surface of 202/208a);
a conformal insulating layer(left/right234) on the stepped top surface (see stepped top surface of 202/208a); and
a MIMcap(236) on the conformal insulating layer(left/right234);
wherein the MIMcap(236) conforms to the stepped top surface (see stepped top surface of 202/208a).

Leobandung does not specifically teach a first level metal line pattern(208a/206a) (line 208a)[0022] embedded in a first dielectric layer(202) over a substrate, wherein a set of top surfaces of the first dielectric layer(202) is higher than a set of top surfaces of the first level metal line pattern(208a/206a) (line 208a)[0022]; a set of bottom surfaces of the first level metal line pattern(208a/206a) (line 208a)[0022] is lower than the top surfaces of the first dielectric layer(202);

Coolbaugh discloses Fig 1a a first level metal line pattern(18/16) embedded in a first dielectric layer (20) over a substrate  (semiconductor substrate)[0020], wherein a set of top surfaces of the first dielectric layer is higher than a set of top surfaces of the first level metal line pattern; a set of bottom surfaces of the first level metal line pattern(18/16) is lower than the top surfaces of the first dielectric layer;


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Coolbaugh to the teachings of Leobandung in order to have a MIMcap comprising a workpiece having a substrate portion in order to to integrate MIM capacitors into conductive interconnect levels, with low cost impact, and high yield, reliability and performance  [0010, Coolbaugh]


Re claim 20 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 19, further comprising:
a second dielectric layer(left/middle 240)[0031 of Leobandung]  on the MIMcap(236);
a first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] and a second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] in the second dielectric layer(left/middle 240)[0031 of Leobandung] , the first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] electrically connected to a first capacitor plate(232/236)[0030 
wherein the electrical connections to the first and the second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung]s are provided by physical contact of the respective capacitor plates (31 of Coolbaugh) at a respective via sidewall (38 of Coolbaugh).

Re claim 21 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 19, further comprising:
a second dielectric layer(left/middle 240)[0031 of Leobandung]  on the MIMcap(236);
a third dielectric layer(right 240) on the second dielectric layer(left/middle 240)[0031 of Leobandung] ; and
a second metal line pattern(228b) in the second dielectric layer(left/middle 240)[0031 of Leobandung] ;
wherein the MIMcap(236) is formed on layers vertically between the layers containing the first and second metal line pattern(228b)s.


Re claim 23 Leobandung discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap) [0023,0080 of Leobandung]  comprising:
the first level metal line pattern(208a/206a) (line 208a)[0022] and the first dielectric layer(202) having respective sets of top and bottom surfaces, one of the set of top 
a MIMcap(236) over the conformal insulating layer(left/right234) conformal to the stepped top surface (see stepped top surface of 202/208a).

Leobandung does not specifically teach a first level metal pattern in a first dielectric layer(202) over a substrate, and the set of bottom surfaces of the first level metal line pattern(208a/206a) (line 208a)[0022] are lower than the top surfaces of the first dielectric layer(202);

Coolbaugh discloses Fig 1a a first level metal pattern (18/16)  in a first dielectric layer(20) over a substrate(semiconductor substrate)[0020], and the set of bottom surfaces of the first level metal line pattern are lower than the top surfaces of the first dielectric layer;


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Coolbaugh to the teachings of Leobandung in order to have a MIMcap comprising a workpiece having a substrate portion in order to to integrate MIM capacitors into conductive interconnect levels, with low cost impact, and high yield, reliability and performance  [0010, Coolbaugh]



Re claim 24 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 23, further comprising:
a second dielectric layer(left/middle 240)[0031 of Leobandung]  on the MIMcap(236);
a first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] and a second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] in the second dielectric layer(left/middle 240)[0031 of Leobandung] , the first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] electrically connected to a first capacitor plate(232/236)[0030 of Leobandung] of the MIMcap(236), the second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] electrically connected to a second capacitor plate(232/236)[0030 of Leobandung];
wherein the electrical connections to the first and the second via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung]s are provided by physical contact of the respective capacitor plate(31 of Coolbaugh)s at a respective via sidewall(38 of Coolbaugh).



Re claim 25 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 24, further comprising:



Re claim 27 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 24, further comprising:
a second dielectric layer(left/middle 240)[0031 of Leobandung]  on the MIMcap(236) in which a second metal line pattern(228b) is formed, wherein the first capacitor plate(232/236)[0030 of Leobandung] of the MIMcap(236) is only electrically coupled to a
metal line in the first metal line pattern(208a/206a) (line 208a)[0022] and the second capacitor plate(232/236)[0030 of Leobandung] of the MIMcap(236) is only electrically coupled to a metal line in the second metal line pattern(228b). 






Claim(s) 13,14, 16-18, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (USPGPUB DOCUMENT: 2018/0286803, hereinafter Leobandung) and Coolbaugh in view of Kurihara (USPGPUB DOCUMENT: 2007/0141800, hereinafter Kurihara).

Re claim 13 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 9, further comprising:
a second dielectric layer on the MIMcap:
a third dielectric layer (right 240)  on the second dielectric layer(left/middle 240)[0031 of Leobandung]; and
a second metal line pattern(228b) in the second dielectric layer;


Leobandung and Coolbaugh do not disclose wherein the MIMcap is formed on layers vertically between the first and second layers respectively containing the first and second metal line patterns.

Kurihara discloses in Fig 1A wherein the MIMcap(20)  is formed on layers vertically between the first and second layers  (34a/b) (as viewed from the plan view) respectively containing the first and second metal line patterns.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kurihara to the teachings of Leobandung and Coolbaugh in order to prevent the reduction of the capacitor dielectric film [0024,Kurihara]


Regarding the limitation “third dielectric layer(right 240) on a second dielectric layer ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


Re claim 14 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 11, further comprising a capacitor plate(232/236)[0030 of Leobandung] electrically connected to the first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] by physical contact of the capacitor plates (31 of Coolbaugh) at a first via sidewall(38 of Coolbaugh).


Leobandung and Coolbaugh do not disclose further comprising a third capacitor plate

Kurihara discloses in Fig 9A a third capacitor plate (40)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kurihara to the teachings of Leobandung 



Re claim 16 Leobandung and Coolbaugh and Kurihara disclose the MIMcap(236) as recited in claim 14, 
wherein the first and third capacitor  plate (40/14 in Kurihara) of the MIMcap are electrically coupled to a metal line in a first metal line pattern (26d)[0213 of Kurihara] and the second capacitor plate(18 in Kurihara) of the MIMcap is electrically coupled to a metal line in the first metal line pattern (26d)[0213].

Re claim 17 Leobandung and Coolbaugh and Kurihara disclose the MIMcap(236) as recited in claim 14, wherein the first and third capacitor plate(40/14 in Kurihara) of the MIMcap(236) are electrically coupled to a metal line in a second metal line pattern (26c) and the second capacitor plate(232/236)[0030 of Leobandung] of the MIMcap(236) is electrically coupled to a metal line in a first metal layer((26d)[0213 of Kurihara].


Re claim 18 Leobandung and Coolbaugh and Kurihara disclose the MIMcap(236) as recited in claim 14, wherein the first and third capacitor plate(40/14 in Kurihara)  of the MIMcap(236) are electrically coupled to a metal line in a first metal line pattern((26d)[0213 of Kurihara] and the second capacitor plate(232/236)[0030 of 

Re claim 22 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 20, further comprising a capacitor plate(232/236)[0030 of Leobandung] electrically connected to the first via(250a-250c provide an electrical connection with 232 and 236)[0032 of Leobandung] by physical contact of the capacitor plate(31 of Coolbaugh)s at a first via sidewall(38 of Coolbaugh).



Leobandung and Coolbaugh do not disclose further comprising a third capacitor plate

Kurihara discloses in Fig 9A a third capacitor plate (40)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kurihara to the teachings of Leobandung and Coolbaugh in order to prevent the reduction of the capacitor dielectric film [0024,Kurihara]

Re claim 26 Leobandung and Coolbaugh disclose the MIMcap(236) as recited in claim 25, further comprising a capacitor plate(232/236)[0030 of Leobandung], wherein the first capacitor plate(232/236)[0030 of Leobandung]s of the MIMcap(236) are electrically 

Leobandung and Coolbaugh do not disclose further comprising a third capacitor plate

Kurihara discloses in Fig 9A a third capacitor plate (40)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kurihara to the teachings of Leobandung and Coolbaugh in order to prevent the reduction of the capacitor dielectric film [0024,Kurihara]


Response to Arguments

Applicant’s arguments with respect to claim 9-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819